FILED
                                                                            United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                               Tenth Circuit

                              FOR THE TENTH CIRCUIT                                  May 5, 2021
                          _________________________________
                                                                               Christopher M. Wolpert
                                                                                   Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                               No. 21-3029
                                                      (D.C. No. 6:10-CR-10083-EFM-1)
JOAL WILLIAM GOODWIN,                                             (D. Kan.)

      Defendant - Appellant.
                      _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                 _________________________________

       Appellant Joal William Goodwin filed a pro se motion and a counseled amended

motion for a reduced sentence under 18 U.S.C. § 3582(c)(1)(A), which the district court

denied. Goodwin appealed, and the parties now jointly move for summary disposition

and remand to the district court, stating that: (1) "the district court's holding that it could

not consider the fact that Mr. Goodwin would no longer be subject to the enhanced career

offender sentencing scheme as an extraordinary and compelling reason for a reduction

under § 3582(c)(1)(A) conflicts with [United States v. Maumau, No. 20-4056, 2021 WL

1217855 (10th Cir. Apr. 1, 2021) and United States v. McGee, No. 20-5047, 2021 WL

1168980 (10th Cir. Mar. 29, 2021)]” and (2) “it remains for the district court to decide

       *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
whether that sentencing change, plus Mr. Goodwin's ‘unique circumstances,’ constitute

extraordinary and compelling reasons for a § 3582(c)(1)(A) reduction.” Accordingly, the

parties ask this court to “vacate the district court's order and remand for further

proceedings consistent with McGee and Maumau."

       Upon consideration, the court grants the parties’ Joint Motion for Summary

Disposition, vacates the district court's January 12, 2021 order denying a sentence

reduction under 18 U.S.C. § 3582(c)(1)(A), and remands for further proceedings

consistent with McGee and Maumau.

       The Clerk is directed to issue the mandate forthwith.



                                           Entered for the Court
                                           Per Curiam




                                              2